DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
To expedite the prosecution of this application, Examiner is not restricting claim(s) 2-15. Claim(s) S1: 2-3; S2: 4-5, and 15; S3: 6-9; S4: 10-11, and 15; S5: 12-13, and 15; and S6: 14 are directed to independent species S1-S6. Further amendments to claim(s) 2-15 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “…receive through a user interface of a device a signal from a user with respect to a trip of the user in an autonomous vehicle…” It is unclear how can the user transmit a signal. It is Examiner’s educated guess that user is providing input to the user interface. Please amend this to “receive through a user interface of a device, a signal in response to an input from the user from a user with respect to a trip of the user in an autonomous vehicle…” and maintain proper anteceding basis throughout the claim. Improper or incomplete response will result in 35 UCS 112 (b) rejections. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 has improper anteceding basis for “the state of the entertainment system.” It is Examiner educated guess that claim 7-8 depends from claim 6. 
Claims 9 has improper anteceding basis for “the entertainment system.” It is Examiner educated guess that claim 9 depends from claim 6. 
Claim 14 is claiming, “select an autonomous vehicle from among two or more available autonomous vehicles based on the signal from the user…” Claim 14 is indefinite because claim 14 is improperly changing the established subject matter of claim 1. Selecting an autonomous vehicle from among two or more available autonomous from a plurality of the vehicle is not a “signal indicating a feature of the autonomous vehicle that can be controlled in response to the signal from the user… and … action to take with respect to the autonomous vehicle to respond to the signal from the user by controlling the feature of the autonomous vehicle.” Furthermore, there is improper anteceding basis for “an autonomous vehicle” in claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928 A1); hereinafter, Ram, and further in view of Lyubich (US 2018/0194194 A1).
Consider claim 1, Ram teaches, an apparatus comprising: a processor (1012); and storage for instructions executable by the processor, (Ram teaches, “[t]echnology is described for operating a plurality of autonomous vehicles as part of a taxi service. One example of an autonomous vehicle is a self-driving car or a driverless car. A user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a selected pickup time and dropping off the user at a drop-off location.” See ¶ 0014. Ram teaches, “FIG. 10 illustrates a computing device 1010 on which modules of this technology may execute. A computing device 1010 is illustrated on which a high level example of the technology may be executed. The computing device 1010 may include one or more processors 1012 that are in communication with memory devices 1020.” See ¶ 0105).



Ram teaches, the signal (input) indicating a feature of the autonomous vehicle that can be controlled in response to the signal from the user, (Ram teaches, “[t]he taxi service control system may receive the taxi service request from the user's mobile device, and based on the taxi service request, the taxi service control system may select an autonomous vehicle from the plurality of autonomous vehicles to perform the taxi service for the user.” See ¶ 0015.); and 

Ram teaches, the signal from the user by controlling the feature of the autonomous vehicle, (Ram teaches, “the taxi service control system may schedule the autonomous vehicle to perform the taxi service for the user at the selected pickup time. In other words, the taxi service control system may instruct the selected autonomous vehicle to perform the taxi service for the user at the selected pickup time. The taxi service control system may send the pickup location (e.g., an address, geographical coordinates) and the drop-off location to the autonomous vehicle. In addition, the taxi service control system may send a confirmation to the user that requested the taxi 
 It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ram and allow the user to control the specific features of the autonomous vehicle, i.e. “a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting” via “mobile communication device 80” as suggested by Lyubich in ¶ 0050, in order to allow the passengers to be set the desired vehicle temperature from the comfort of their “smart phone, a tablet, a personal computer, a wearable device.”

Consider claim 2, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal from the user comprises a temperature inside the autonomous vehicle, Ram teaches, “[t]he autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music, a certain temperature setting, a certain seat 

Consider claim 3, the apparatus of claim 1, wherein the signal received from the user comprises a temperature inside the autonomous vehicle, Lyubich teaches, “one or more components of system 11 may receive a user input. The user input may comprise an air setting and/or an air control device setting. The air setting may comprise a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting. The air control device setting may comprise an outlet direction setting and a position setting of air control devices 50. In some embodiments, processing unit 104 may receive the user input from someone operating mobile communication device 80, 82, or third party device 90. For example, a person may use first mobile communication device 80 to input an A/C setting.” See ¶ 0050.

Consider claim 4, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal from the user comprises a passenger capacity of the vehicle, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc.” See ¶ 0057.

Consider claim 5, the apparatus of claim 1, wherein the signal received from the user comprises a number of passengers for the trip, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the 

Consider claim 6, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal from the user comprises a state of an entertainment system inside the vehicle, Ram teaches, “[t]he taxi service request may include a preference for autonomous vehicles 330 with certain features, such as heated and cooled seats, massage seats, music systems, etc.” See ¶ 0054.

Consider claim 7, the apparatus of claim 1, wherein the state of the entertainment system comprises at least one of a type of entertainment content, Ram teaches, “[t]he taxi service request may include a preference for autonomous vehicles 330 with certain features, such as heated and cooled seats, massage seats, music systems, etc.” See ¶ 0054. Ram teaches, “the autonomous vehicle 330 may adjust one or more settings and/or features of the autonomous vehicle 330 before arriving at the pickup location. The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music” See ¶ 0067.

Consider claim 8, the apparatus of claim 1, wherein the state of the entertainment system comprises an identifier of a broadcast station, Examiner takes Official Notice that that it is well known in the prior to automatically set user’s favorite 

Consider claim 9, the apparatus of claim 1, wherein the signal received from the user comprises an identification of a source or type of content for the entertainment system, Ram teaches, “the autonomous vehicle 330 may adjust one or more settings and/or features of the autonomous vehicle 330 before arriving at the pickup location. The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music” See ¶ 0067.

Consider claim 14, The apparatus of claim 1, wherein the instructions executable by the processor are to select an autonomous vehicle from among two or more available autonomous vehicles based on the signal from the user, Ram teaches, “[t]he taxi service control system may receive the taxi service request from the user's mobile device, and based on the taxi service request, the taxi service control system may select an autonomous vehicle from the plurality of autonomous vehicles to perform the taxi service for the user.” See ¶ 0015. Ram teaches “[v]ehicle A may be one mile from the pickup location and vehicle B may be three miles from the pickup location, and based on the distance between the vehicles and the pickup location, the server 310 may select vehicle A for performing the taxi service. However, if vehicle A does not have the seating capacity requested by the customer, but vehicle B does have the seating capacity, then the server 310 may select vehicle B, even though vehicle B is 

Consider claim 15, the apparatus of claim 1, wherein the selection of the autonomous vehicle is based on at least one of the passenger capacity, the package capacity, or the availability of a child car seat, Ram teaches, “[t]he autonomous vehicle 130 may be selected based on a combination of: a distance between the autonomous vehicle's current location and the pickup location, availability, features, seating capacity, etc.” See ¶ 0027. Ram teaches, “[t]he server 310 may select the autonomous vehicle 330 based on a combination of a distance between the autonomous vehicle's current location and the pickup location (e.g., the mobile device's current location) and vehicle availability. In addition, the server 310 may select the autonomous vehicle 330 in accordance to the taxi service request received from the mobile device 320 with respect to vehicle features, vehicle type or model, vehicle seating capacity, etc.” See ¶ 0057. 

Consider claim 16, the apparatus of claim 1, wherein the processor and storage are part of a central AV system, Ram teaches, “[t]he networked environment 200b may include one or more computing devices 210b in data communication with the client 280 by way of the network 275… the computing device 210b may be included in the autonomous vehicle 205.” See ¶ 0037. Ram teaches, “method may be executed as instructions on a machine, where the instructions are included on at least one computer 

Consider claim 17, the apparatus of claim 1, wherein the instructions executable by the processor are to communicate the action to the autonomous vehicle, Ram teaches, “method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium. The method may be executed by one or more processors on the machine. The method may include the operation of receiving a request for a taxi service from a mobile device, wherein the request includes a current location of the mobile device and indicates that the taxi service is to be performed at a current time, as in block 610” See ¶ 0086.

Consider claim 18, Ram teaches, a mobile device (280) comprising: a display (286); a processor (Ram teaches, “the client 280 may comprise, for example, a processor-based system such as a computer system.” See ¶ 0045); and Ram teaches, an application or a browser to cause the processor to present on the display at least one option to control a feature of an autonomous vehicle for a trip, (Ram teaches, “[a] user may request a taxi service using an application that is running on the user's mobile device. The taxi service may involve picking up the user at a pickup location at a 
Ram teaches,  the feature comprising at least one of a passenger capacity, a package capacity, availability of a child car seat, a temperature inside the vehicle, or a feature of an entertainment system, (Ram teaches, [a] user may request a taxi service using an application that is running on the user's mobile device… The taxi service request may include a pickup location, a drop-off location and a selected pickup time. In one example, the taxi service request may include other details, such as the number of passengers to ride in the autonomous vehicle, a requested vehicle type (e.g., a convertible), etc. Ram further teaches, “The autonomous vehicle 330 may adjust the settings and/or features based on a user profile associated with the mobile device 320. For example, the user profile may indicate that the individual likes a certain type of music, a certain temperature setting, a certain seat position, a certain type of lighting, etc. Therefore, the autonomous vehicle 330 may adjust a music system, a heating and cooling system, a lighting system, etc. of the autonomous vehicle 330 to correspond with the user profile before arriving at the pickup location.” See ¶ 0067. Nonetheless, in an analogous art, Lyubich teaches, “[v]ehicle 10 may be configured to be operated by a driver occupying vehicle 10, remotely controlled, and/or autonomous.” See ¶ 0017. Lyubich teaches, “an autonomous vehicle, vehicle 10 may not include steering wheel 22. Vehicle 10 may also have one or more front seats 30 and one or more back seats 32 configured to accommodate occupants.” See ¶ 0018. Lyubich teaches, “a user can configure the type of scent or the level of humidity through mobile communication 
 It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Ram and allow the user to control the specific features of the autonomous vehicle, i.e. “a temperature setting, a wind speed setting, a humidity setting, a vapor setting, and/or a scent setting” via “mobile communication device 80” as suggested by Lyubich in ¶ 0050, in order to allow the passengers to be set the desired vehicle temperature from the comfort of their “smart phone, a tablet, a personal computer, a wearable device.”

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 2015/0339928 A1); hereinafter, Ram, and further in view of Lyubich (US 2018/0194194 A1), and further Donnelly (US 2018/0341274 A1).
Consider claim 10, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal from the user comprises accommodation of a child who requires a child seat, in an analogous art, Donnelly teaches, “[t]he vehicle 104 can be configured to provide one or more vehicle services to one or more users. The vehicle service(s) can include transportation services (e.g., rideshare services in which the user rides in the vehicle 104 to be transported), courier services, delivery services, and/or other types of services. The vehicle service(s) can be offered to users by the entity, for example, via a software application (e.g., a mobile phone software application).” See ¶ 0076. Donnelly teaches, “[t]he request 140 can indicate the type of vehicle service that the user 110 desires (e.g., a transportation service, a delivery service, a courier service, etc.) and a location associated with the user 110 (e.g., a current location of the user, a different location, etc.). The request 140 can also include an identifier (e.g., phone number, Bluetooth, WiFi, Cellular, IP address, other information, etc.) associated with the user device 138 that provided the request 140 (and/or other user device). The identifier can be used by the vehicle computing system 102 to communicate with the user device 138 and/or otherwise provide/obtain data associated therewith, as further described herein. In some implementations, such an identifier can be retrieved from a memory that securely stores such information in a profile/account associated with the user 110 (e.g., such that the request 140 need not provide the identifier).” See ¶ 0078. Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Ram-Lyubich and allow the user to request a child's car seat as part of requesting the services of autonomous vehicle/taxi, as anticipated by Donnelly ¶ 0125, so the children required to be seated in car seats can be transported safely. 

Consider claim 11, the apparatus of claim 1, wherein the signal received from the user comprises an indication of a child to be present on the trip, Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Consider claim 12, the apparatus of claim 1, wherein the feature of the autonomous vehicle that can be controlled in response to the signal from the user comprises accommodation of packages for the trip, Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Consider claim 13, the apparatus of claim 1, wherein the signal received from the user comprises of information about packages for the trip,  Donnelly teaches, “[t]he one or more vehicle service parameters 722 can be indicative of number of passengers, child's car seat request, presence/amount of luggage, etc. The vehicle service parameters 722 can also be specified by the user 110 (e.g., when requesting the vehicle service).” See ¶ 0125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMER S KHAN/Primary Examiner, Art Unit 2683